Title: [Diary entry: 11 March 1786]
From: Washington, George
To: 

Saturday 11th. Thermometer at 34 in the Morning—44 at Noon and 40 at Night. Weather clear and cool, Wind at No. West, and ground hard froze in the Morning. Rode to all my Plantns. and to the Mill. On my Return found a Mr. James Hains, the Manager of the James River Canal here—sent by the Directors to me—and to proceed with Letters from me to the Potomack and Susquehanna Works which being given, he proceeded after dinner to the former. Brought a Load of Salt in my Boat from Alexandria, for Fishing.